Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 25 January 2021 wherein: claims 1 and 4are amended; claims 2-3, 24-31, and 35 are canceled; claims 1, 4-23, and 32-34 are pending.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 25 January 2021, with respect to claims 1, 4-23, and 32-34 have been fully considered and are persuasive.  The rejection of 24 November 2020 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-23, and 32-34 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest the first electric current and the second electric current are different in waveforms thereof, or in frequencies thereof.
Steadman 2018 (US 2018/0321395) discloses a radiation detector 10, comprising: pixels 131 arranged in an array 13, the pixels 131 comprising peripheral pixels 131 at a periphery of the array 13 and interior pixels 131 at an interior of the array 13, each of the pixels 131 configured to generate an electrical signal on an electrode (anode) thereof, upon exposure to a radiation (x-ray); an electronic system comprising a controller 41 and a current source 42; wherein the controller 41 is configured cause the current source 42 to provide first compensation to the peripheral pixels 131 for a dark noise of the peripheral pixels 131 (using shielded compensation pixels 132 in the periphery) and configured to cause the current source 42 to provide second compensation to the interior pixels 131 for a dark noise of the interior pixels 131 (using shielded compensation pixels 132 in the interior; wherein the current source 42 is configured to provide the first compensation by providing a first electric current to the peripheral pixels 131 and to provide the second compensation by providing a second electric current to the interior pixels 131 (par. [0023], [0033]-[0055], fig. 1, 4D, 5A).
Lim (US 2006/0268135) discloses a radiation detector 100, comprising: pixels 130 arranged in an array 120, the pixels 130 comprising peripheral pixels 130 (in band 180D) at a periphery of the array 120 and interior pixels 130 (in band 180A), and an electrical system 200 configured to provide first compensation to the peripheral pixels 130 (in band 180D) for a dark noise of the peripheral pixels 130 (in band 180D) and to provide second compensation to the interior pixels 130 (in band 180A), wherein the first compensation and the second compensation are different in amplitude (i.e., since dark current increases radially from the center of the imaging array; par. [0024]-[0035], fig. 1C, 2).

Applicant’s specification suggests an advantage of the invention is being effective in noise rejection (Applicant’s specification, par. [0075]).

Regarding claim 16, the cited prior art does not expressly disclose or suggest the electronic system is configured to apply different magnitudes of the second threshold for the peripheral pixels and the interior pixels.
Steadman 2018 discloses a radiation detector 10, comprising: pixels 131 arranged in an array 13, the pixels comprising peripheral pixels 131 at a periphery of the array 13 and interior pixels 131 at an interior of the array 13, each of the pixels 131 configured to generate an electrical signal on an electrode (anode) thereof, upon exposure to a radiation (x-ray), each of the pixels 131 comprising a radiation absorption layer 11 and an electrode (anode); an electronic system (41, 42) comprising: a first voltage comparator (leftmost comparator in fig. 4D) configured to compare a voltage of an electrode to a first threshold (Vth); a counter (processing unit) configured to register a number of radiation particles absorbed by the radiation absorption layer 11 (i.e. for photon counting); a controller (processing unit); wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold (i.e., sample and hold); wherein the controller is configured to cause the number registered by the counter to increase by one, if the first voltage comparator determines 
Steadman 2010 (US 2010/0020924) discloses a first voltage comparator 20 configured to compare a voltage to a first threshold (TH1, coupled with first counter 22) and a second voltage comparator 70 configured to compare the voltage to a second threshold (TH2, coupled with second counter 72), wherein a controller (delay element 90) is configured to activate the second voltage comparator 70 during a time delay, wherein counting is performed based on the second threshold (via second counter 72; par. [0092]-[0101], fig. 6).
Lim discloses a radiation detector 100, comprising: pixels 130 arranged in an array 120, the pixels 130 comprising peripheral pixels 130 (in band 180D) at a periphery of the array 120 and interior pixels 130 (in band 180A), and an electrical system 200 configured to provide first compensation to the peripheral pixels 130 (in band 180D) for a dark noise of the peripheral pixels 130 (in band 180D) and to provide second compensation to the interior pixels 130 (in band 180A), wherein the first compensation and the second compensation are different (i.e., since dark current increases radially from the center of the imaging array; par. [0024]-[0035], fig. 1C, 2).
While radiation detectors and variable thresholds were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed implementation.
Applicant’s specification suggests an advantage of the invention is being effective in noise rejection (Applicant’s specification, par. [0075]).

Regarding claim 32, the claim is allowed due to comprising similar limitations to those of claim 1.

Regarding claims 4-15, 17-23, and 33-34, the claims are allowed due to their dependence on claims 1, 16, and 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884